EXHIBIT 10.1
GIBRALTAR INDUSTRIES, INC.
MANAGEMENT STOCK PURCHASE PLAN
 
First Amendment to
Second Amendment and Restatement
 
     Effective as of May 19, 2005, Gibraltar Industries, Inc., a Delaware
corporation with offices at 3556 Lake Shore Road, Buffalo, New York (the
“Company”) established the Gibraltar Industries, Inc. 2005 Equity Incentive Plan
(the “Omnibus Plan”) to enable the Company to grant awards of equity based
compensation to its employees and to non-employee directors, consultants and
service providers.
     In addition, effective as of May 19, 2005, the Company established the
Gibraltar Industries, Inc. Management Stock Purchase Plan (as amended, the
“Plan”) to set forth a uniform set of principals under which certain of the
Company’s management employees would be permitted to purchase Restricted Stock
Units which the Company is authorized to issue pursuant to the Omnibus Plan.
     Pursuant to the terms of the Plan and the Omnibus Plan, the Plan is to be
treated as an instrument evidencing the grant of an Award under the Omnibus
Plan.
     Effective as of December 18, 2006, the Company adopted a First Amendment
and Restatement of the Plan to permit the Company’s non-Employee Directors to
elect to defer their receipt of their Director Fees and to have Restricted Stock
Units credited to an Account established for their benefit under the Plan in
lieu of their receipt of their Director Fees and to make certain other technical
changes.
     Effective as of December 31, 2008, the Company adopted a Second Amendment
and Restatement of the Plan to permit the Company’s Eligible Employees to elect
to defer receipt of their Base Salary and to have Restricted Stock Units
credited to an Account established for their benefit under the Plan in lieu of
their receipt of their Base Salary effective for Plan years beginning January 1,
2009 and thereafter, to provide the Company greater flexibility with respect to
the amount of the Bonus that can be deferred by an Eligible Employee, to provide
the Company greater flexibility with respect to the number of Matching Units to
be credited to the Accounts established for the benefit of Eligible Employees,
to conform the terms of the Plan to the requirements of Section 409A of the Code
and to make certain other technical changes.
     The Company now desires to amend the terms of the Second Amendment and
Restatement of the Plan to permit the Company to provide that under certain
circumstances, in the event of the termination of the employment and/or
membership on the Board of a Participant, the value of such Participant’s
Account shall be distributed to the Participant in one lump sum payment.
     In connection with the foregoing, the Company hereby adopts the following
as the First Amendment to the Second Amendment and Restatement of the Gibraltar
Industries, Inc. Management Stock Purchase Plan effective as of July 19, 2010.
     1. Capitalized terms that are not defined herein shall have the meanings
assigned to such terms in the Plan.
     2. Section 8.02 of the Plan is hereby amended by deleting the same in its
entirety and substituting therefore a new Section 8.02 to read as follows:

 



--------------------------------------------------------------------------------



 



     “8.02 Crediting of Interest. Unless a Participant’s Account is distributed
in one lump sum payment pursuant to Sections 8.03(c), 8.03(e), 8.03(g), 8.03(h)
or 8.06 hereof, at the end of each Plan Year following the occurrence of an
event giving rise to such installment distribution, the Committee shall increase
the cash value of the Participant’s Account by interest at an annual rate equal
to the Applicable Interest Rate. The amount of the interest to be credited to
the Participant’s Account shall be compounded annually.”
     3. Section 8.03 of the Plan is hereby amended by deleting the same in its
entirety and substituting therefore a new Section 8.03 to read as follows:
     “8.03 Distribution of the Participant’s Account. (a) If the employment of
any Eligible Employee that is not a Key Employee is terminated for any reason
other than death and, as of the date the employment of the Eligible Employee is
terminated, the value of the Eligible Employee’s Account (as determined pursuant
to Section 8.01(a) hereof) is greater than the applicable dollar amount provided
for under Code Section 402(g)(1)(B) of the Code, as adjusted by the Secretary of
the Treasury, the Eligible Employee’s Account shall be distributed to the
Eligible Employee in five (5) consecutive annual installments beginning in the
month of the first January immediately following the date the Eligible
Employee’s employment is terminated and continuing in each succeeding January
thereafter until the fifth (5th) January following the date the Eligible
Employee’s employment is terminated, at which time the entire remaining balance
in the Eligible Employee’s Account shall be distributed to the Eligible
Employee.
          (b) If the employment of any Eligible Employee that is a Key Employee
is terminated for any reason other than death and, as of the date the employment
of the Eligible Employee is terminated, the value of the Eligible Employee’s
Account (as determined pursuant to Section 8.01(a) hereof) is greater than the
applicable dollar amount provided for under Code Section 402(g)(1)(B) of the
Code, as adjusted by the Secretary of the Treasury, the Eligible Employee’s
Account shall be distributed to the Eligible Employee in five (5) consecutive
annual installments beginning in the month of the first January immediately
following the end of the six (6) month period beginning on the date the Eligible
Employee’s employment is terminated and continuing in each succeeding January
thereafter until the fifth (5th) January following the end of such six (6) month
period, at which time the entire remaining balance in the Eligible Employee’s
Account shall be distributed to the Eligible Employee.
          (c) If the employment of any Eligible Employee (including any Eligible
Employee that is a Key Employee and any Eligible Employee that is not a Key
Employee) is terminated for any reason other than death, and, as of the date of
the termination of the Eligible Employee’s employment, the value of any such
Eligible Employee’s Account (as determined pursuant to Section 8.01(a) hereof)
is less than or equal to the applicable dollar amount provided for under
Section 402(g)(1)(B) of the Code, as adjusted by the Secretary of the Treasury,
then, the Company shall, provided that the Company simultaneously makes the
payments required to be made to the Eligible Employee by Section 8.03(i)(iii)
hereof, distribute the value of such Eligible Employee’s Account to the Eligible
Employee in one lump sum payment on the later of : (i) the effective date of
this amendment; and (ii) the first day following the end of the six (6) month
period beginning on the date the Eligible Employee’s employment is terminated.
          (d) If the employment of any Eligible Employee (including any Eligible
Employee that is a Key Employee and any Eligible Employee that is not a Key
Employee) is terminated as a result of his death and, as of the date of the
Eligible Employee’s death, the value of the Eligible Employee’s Account (as
determined pursuant to Section 8.01(a) hereof) is greater than the applicable
dollar amount provided for under Code Section 402(g)(1)(B) of the Code, as
adjusted by the Secretary of the Treasury, the value of such Eligible Employee’s
Account shall be distributed to the Eligible Employee’s Beneficiary in five
(5) consecutive annual installments beginning in the month of the first January
immediately following the date the Eligible Employee’s employment is terminated
and continuing in each succeeding January thereafter until the fifth (5th)
January following the date the Eligible Employee’s employment is terminated, at
which time the entire remaining balance in the Eligible Employee’s Account shall
be distributed to the Eligible Employee.
          (e) If the employment of any Eligible Employee (including any Eligible
Employee that is a Key Employee and any Eligible Employee that is not a Key
Employee) is terminated due to death, and, as of the date of the Eligible
Employee’s death, the value of any such Eligible

 



--------------------------------------------------------------------------------



 



          Employee’s Account (as determined pursuant to Section 8.01(a) hereof)
is less than or equal to the applicable dollar amount provided for under
Section 402(g)(1)(B) of the Code, as adjusted by the Secretary of the Treasury,
then, the Company shall, provided that the Company simultaneously makes the
payments required to be made to the Eligible Employee’s Beneficiary by
Section 8.03(i)(iii) hereof, distribute the value of such Eligible Employee’s
Account to the Eligible Employee’s Beneficiary in one lump sum payment no later
than: (i) the effective date of this amendment; and (ii) the first day following
the end of the ninety (90) day period beginning on the date of the Eligible
Employee’s death.
          (f) If an Eligible Director’s membership on the Board of Directors is
terminated and, as of the date the Eligible Director’s membership on the Board
of Directors is terminated, the value of the Eligible Director’s Account (as
determined pursuant to Section 8.01(a) hereof) is greater than the applicable
dollar amount provided for under Code Section 402(g)(1)(B), as adjusted by the
Secretary of the Treasury, the value of such Eligible Director’s Account shall
be distributed to the Eligible Director (or, in the event the Eligible
Director’s membership on the Board of Directors is terminated due to death, to
the Eligible Director’s Beneficiary) in five (5) consecutive annual installments
beginning in the month of the first January immediately following the date the
Eligible Director’s membership on the Board of Directors is terminated and
continuing in each succeeding January thereafter until the fifth (5th) January
following the date the Eligible Director’s membership on the Board of Directors
is terminated at which time the entire remaining balance in the Eligible
Director’s Account shall be distributed to the Eligible Director.
          (g) If an Eligible Director’s membership on the Board of Directors is
terminated and, as of the date the Eligible Director’s membership on the Board
of Directors is terminated, the value of the Eligible Director’s Account (as
determined pursuant to Section 8.01(a) hereof) is less than or equal to the
applicable dollar amount provided for under Code Section 402(g)(1)(B) of the
Code, as adjusted by the Secretary of the Treasury, the value of such Eligible
Director’s Account shall, provided that the Company simultaneously makes the
payments required to be made to the Eligible Director by Section 8.03(i)(iii)
hereof, be distributed to the Eligible Director or, in the case of the
termination of the Eligible Director’s membership on the Board of Directors due
to his death, to the Eligible Director’s Beneficiary, in one lump sum payment no
later: (i) the effective date of this amendment; and (ii) the first day
following the end of the ninety (90) day period beginning on the date the
Eligible Director’s membership on the Board of Directors is terminated.
          (h) In addition to the preceding provisions of this Section 8.03 which
describe the manner of distribution of the Account of a Participant upon the
termination of the Participant’s employment or membership on the Board of
Directors, if the value of the Account of a Participant (whether such
Participant is or is not a Key Employee) is less than or equal to the applicable
dollar amount provided for under Code Section 402(g)(1)(B) of the Code, as
adjusted by the Secretary of the Treasury, the Committee may, in its discretion,
upon written notice to the Participant but without consent or approval of such
Participant, require that a lump sum distribution of the value of the
Participant’s Account be made to the Participant at any time, even though the
Participant’s employment (in the case of a Participant who is an Employee) or
the Participant’s service as a member of the Company’s Board of Directors (in
the case of a Participant who is a Director) has not been terminated; provided
that the Company simultaneously makes the payments required to be made to the
Eligible Director by Section 8.03(i)(iii) hereof.
          (i) (i) For purposes of the foregoing provisions of Sections 8.03(a),
(b), (d) and (f) above, the amount of each annual installment to be paid to an
Eligible Employee or an Eligible Director, as the case may be, shall be equal to
the value of the Participant’s Account determined as of the day immediately
preceding the date the installment is to be paid, divided by the total number of
annual installments remaining to be paid to the Participant.
               (ii) For purposes of Sections 8.03(c), (e), (g) and (h) above,
the amount to be distributed to any Participant shall be equal to the value of
the Participant’s Account determined as of the day immediately preceding the
date the payment is to be paid to the Participant.

 



--------------------------------------------------------------------------------



 



               (iii) Prior to or simultaneously with the cash-out payments under
provided for under Sections 8.03(c), (e), (g) and (h) above, the Company shall
distribute to the Participant, or if applicable, the Participant’s Beneficiary,
the entire amount of the Participant’s interest in all agreements, methods,
programs, or other arrangements with respect to which deferrals of compensation
are treated as having been deferred under a single nonqualified deferred
compensation plan under Treas. Reg. §1.409A-1(c)(2) such that, as a consequence
of such distributions, the entire amount of the Participant’s interest in the
Plan and all such other agreements, methods, programs, or arrangements is
liquidated and terminated in its entirety.”
     4. Section 8.04 of the Plan is hereby amended by deleting the same in its
entirety and substituting therefore a new Section 8.04 to read as follows:
     “8.04 Payment of Account. (a) The installments required to be distributed
to a Participant pursuant to Sections 8.03(a), (b), (d) and (f) above shall be
paid in one payment in the month of January in which any such installment
payment is to be made, in cash, less the amount of any withholding taxes due
with respect to any such payment.
          (b) Amounts required to be distributed to a Participant pursuant to
Sections 8.03(c), (e), (g) or (h) above, including amounts required to be
distributed to the beneficiary of an Eligible Employee or any Eligible Director,
shall be paid in one lump sum payment, in cash, less the amount of any
withholding taxes due with respect to any such payment.
     5. Except as otherwise provided in Sections 2, 3 and 4 above, the terms of
the Plan as contained in the Second Amendment and Restatement of the Plan
effective as of December 31, 2008 shall be and remain in full force and effect,
without modification or amendment.
     IN WITNESS WHEREOF, Gibraltar Industries, Inc. has caused this First
Amendment to the Second Amendment and Restatement of the Gibraltar Industries,
Inc. Management Stock Purchase Plan to be executed as of this 19th day of July,
2010.

            GIBRALTAR INDUSTRIES, INC.
      By:   /s/ Paul M Murray                      

 